Exhibit 10.22









 
February 15, 2011





Mr. Jonathan M. Tisch
667 Madison Avenue
New York, New York 10065


Dear Mr. Tisch:
 
Reference is made to your Amended and Restated Employment Agreement with Loews
Corporation (the "Company") dated February 25, 2008 (as amended, the "Employment
Agreement").


This will confirm our agreement that the Employment Agreement is amended as
follows:


1.     Term of Employment.  The period of your employment under and pursuant to
the Employment Agreement is hereby extended for an additional period through and
including March 31, 2012 upon all the terms, conditions and provisions of the
Employment Agreement, as hereby amended.


2.     Compensation.  You shall be paid as basic compensation (the "Basic
Compensation") for your services to the Company and its subsidiaries under and
pursuant to the Employment Agreement a salary at the rate of Nine Hundred
Seventy-Five Thousand ($975,000) Dollars per annum through  March 31,
2012.  Basic Compensation shall be payable in accordance with the Company's
customary payroll practices as in effect from time to time, and shall be subject
to such increases as the Board of Directors of the Company, in its sole
discretion, may from time to time determine.


3.      Incentive Compensation Plan.  In addition to receipt of Basic
Compensation under the Employment Agreement, you shall participate in the
Incentive Compensation Plan for Executive Officers of the Company (the
“Compensation Plan”) and shall be eligible to receive incentive compensation
under the Compensation Plan as may be awarded in accordance with its terms.


4.     Other Compensation.  The compensation provided pursuant to this Letter
Agreement shall be exclusive of compensation and fees, if any, to which you may
be entitled as an officer or director of a subsidiary of the Company.


Except as herein modified or amended, the Employment Agreement shall remain in
full force and effect.



 
 
 

--------------------------------------------------------------------------------

 

Mr. Jonathan M. Tisch
As of February 15, 2011
Page 2


 
If the foregoing is in accordance with your understanding, would you please sign
the enclosed duplicate copy of this Letter Agreement at the place indicated
below and return the same to us for our records.





 
Very truly yours,
     
LOEWS CORPORATION






 
By:
/s/ Gary W. Garson
   
Gary W. Garson
   
Senior Vice President





ACCEPTED AND AGREED TO:
     
   
/s/ Jonathan M. Tisch
 
Jonathan M. Tisch
 










 
 
 

--------------------------------------------------------------------------------

 
